Having considered the petition, we conclude that our
                intervention by way of extraordinary relief is not warranted. NRAP
                21(b)(1); Smith, 107 Nev. at 677, 818 P.2d at 851. Accordingly, we
                            ORDER the petition DENIED.




                                                           Parraguirre


                                                                                     J.



                cc:   Hon. Nancy L. Allf, District Judge
                      Joseph Nascimento
                      Attorney General/Carson City
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A